Citation Nr: 0322631	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  98-19 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1952 to May 1954.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 1997 decision by 
the RO which denied service connection for a psychiatric 
disorder characterized as manic depressive disorder with 
borderline schizophrenia.  A personal hearing at the RO was 
held in October 1998.  The Board undertook additional 
development of the issue in July 2002.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Development of the veteran's claim was undertaken by the 
Board in July 2002, pursuant to authority provided in 
38 C.F.R. § 19.9(a)(2) (2002) without remanding the case to 
the RO.  As a result, additional evidence was obtained and 
associated with the claims file.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  

These changes affect the present case because they preclude 
the Board from considering the above-referenced evidence 
prior to initial consideration by the AOJ.  

Additionally, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The Act and implementing regulations, among 
other things, provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  38 C.F.R. § 3.159 
(2002).  

In the instant case, the veteran has not been advised of 
VCAA, nor has he been provided with the appropriate laws and 
regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Additionally, at the request of the Board, the veteran 
completed three authorization for release of information 
forms in June 2003.  While the record shows that the RO 
requested information from two of the sources in November 
1998, no response was received.  In light of the VCAA, the RO 
should attempt to obtain all available records from the 
sources identified by the veteran.  

Lastly, the Board notes that the veteran is apparently 
receiving Social Security disability.  Although records have 
been obtained from that Agency, it does not appear that all 
pertinent records were obtained.  Specifically, a copy of the 
actual decision awarding disability was not included in the 
records received.  "Part of the Secretary's obligation is to 
review a complete record.  VA is required to obtain evidence, 
including decisions by administrative law judges from the 
SSA, and to give that evidence appropriate consideration and 
weight."  Baker v. West, 11 Vet. App. 163 (1998).  
Therefore, another attempt should be made to obtain all of 
the records, including the administrative decision.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992).  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2002).  Where, as here, the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA or otherwise, 
who treated him for any psychiatric 
problems since June 2003.  After securing 
the necessary release, the RO should 
obtain all identified records, not 
already in the file, and associate them 
with the claims file.  This should 
include the health care providers listed 
on the three authorization for release of 
information forms dated in June 2003.  If 
any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits, including the 
administrative decision and the medical 
records relied upon concerning that 
claim.  

4.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran should be furnished an SSOC 
for all evidence received since the SSOC 
in March 1999, and given an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


